       Case 1:17-cv-00999-RDM Document 106 Filed 05/28/19 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
CALIFORNIA ASSOCIATION OF
PRIVATE POSTSECONDARY
SCHOOLS,

                   Plaintiff,
                                              Civil Action No. 17-0999 (RDM)
      v.

ELISABETH DeVOS, Secretary, U.S.
Department of Education, et al.,

                   Defendants.

                NOTICE OF WITHDRAWAL OF COUNSEL
      PLEASE TAKE NOTICE that the appearance of Clifford M. Sloan as
counsel for Plaintiff California Association of Private Postsecondary Schools
(“CAPPS”) in the above-captioned case is hereby withdrawn. The remaining
attorneys who have appeared on Plaintiff’s behalf from Skadden, Arps, Slate,
Meagher & Flom LLP and Duane Morris LLP will remain as counsel of record for
CAPPS in this matter.

Dated: May 28, 2019                         Respectfully submitted,

                                            /s/ Clifford M. Sloan
                                            CLIFFORD M. SLOAN, DC Bar No.
                                            417339
                                            SKADDEN, ARPS, SLATE, MEAGHER
                                            & FLOM LLP
                                            1440 New York Avenue, NW
                                            Washington, DC 20005
                                            T: 202/371-7000
                                            F: 202/661-8340
                                            Email: cliff.sloan@skadden.com
                                            Attorney for CAPPS
       Case 1:17-cv-00999-RDM Document 106 Filed 05/28/19 Page 2 of 2



                          CERTIFICATE OF SERVICE
      I hereby certify that the foregoing Notice was filed with the Clerk of the

Court on May 28, 2019, using the CM/EMF system, which will send notification

of such filing to all counsel of record.




                                           /s/ Clifford M. Sloan
                                           Clifford M. Sloan
